Case 1:20-mc-22564-KMM Document 1 Entered on FLSD Docket 06/22/2020 Page 1 of 10


                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                         CASE NO. _________

                               IN RE: CASE NO. 3:19-cv-001466 (S.D.OHIO)

  JOHNSON ELECTRIC NORTH AMERICA,
  INC.

          Plaintiff,

  v.

  HONEYWELL INTERNATIONAL, INC.

          Defendants.

                         THIRD PARTY RECIPIENT FALCO
               ELECTRONICS' RESPONSES AND OBJECTIONS TO SUBPOENA

          Third Party Subpoena Recipient, Falco Electronics ("Falco"), pursuant to Fed. R. Civ. P.

  45(d)(2)(b) provides its objections to the subpoena duces tecum served upon it by Johnson

  Electric North America, Inc. ("Johnson Electric"), by U.S. Mail on or about June 2, 2020

  (Exhibit "A") 1 as follows:

                  PRELIMINARY STATEMENT AND GENERAL OBJECTIONS

          1.        Falco objects to the subpoena duces tecum to the extent that it seeks documents

  that are duplicative and cumulative of documents that should be more readily available from a

  party to the proceeding, rather than a non-party such as Falco. This unnecessary burdening,

  inconveniencing, and requiring a third party to engage in expensive production when less

  expensive alternatives are available is in contravention to Fed. R. Civ. P. 26(b)(2)(C). Johnson

  Electric seeks information that should be readily available from an actual party to the


          1
           To undersigned's understanding, the subpoena was only served by regular U.S. Mail and
  due to the Covid19 epidemic and building closures, it is uncertain when exactly the subpoena
  was served, if at all.Falco has requested but has not yet received the return of service of the
  subpoena.




       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-mc-22564-KMM Document 1 Entered on FLSD Docket 06/22/2020 Page 2 of 10
                                                      CASE NO. 3:19-CV-00146


  proceeding, Honeywell International, Inc. ("Honeywell"). See, e.g., Tresona Multimedia, LLC v.

  Legg, No. 15 C 4834, 2015 U.S. Dist. LEXIS 107723, at *9 (N.D. Ill. Aug. 17, 2015) ("A non-

  party subpoena seeking information that is readily available from a party through discovery may

  be quashed as duplicative or cumulative ."); Hemlock Semiconductor Corp. v. Kyocera Corp.,

  No. l 5-cv-11236, 2016 U.S. Dist. LEXIS 915, at *56 (E.D. Mich. Jan. 6, 2016) (quashing non-

  party subpoenas, in part, because they were unreasonably cumulative or duplicative of discovery

  the defendant was able to obtain directly from the plaintiff). Here, most if not all of the

  information Johnson Electric seeks from Falco is duplicative or cumulative of information it can

  seek from Honeywell.

         2.        Johnson has submitted twelve broad categories of document requests which are in

  fact, overbroad, seek proprietary competitive information and are unduly burdensome. Falco is a

  competitor of Johnson. Falco objects to the production of any electronically stored information

  ("ESI") or paper documents until Falco has had the opportunity to confer with all parties,

  determine how the requests can be narrowed to avoid undue burden and expense, including the

  preparation of ESI protocols narrowing down the relevant time period specified and the scope of

  the requests in accordance with Fed. R. Civ. P. 26(b)(2)(B) and (C) to prevent significant

  expense resulting from compliance and to protect Falco from disclosing trade secrets and

  confidential research, development or commercial information or other privilege. Fed. R. Civ.

  P.45(d)(2)(B), (d)(3) and (e)(2)(A)(B). Falco reserves the right to file a motion to quash the

  subpoena after conferring with Johnson.

         3.        Falco objects to the production of all documents designated in the subpoena duces

  tecum to the extent that the Request seeks discovery or information beyond the scope of

  discovery permitted under the Federal Rules of Civil Procedure or is otherwise overbroad,

  unduly burdensome, or harassing.


                                                            -2-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-mc-22564-KMM Document 1 Entered on FLSD Docket 06/22/2020 Page 3 of 10
                                                      CASE NO. 3:19-CV-00146


          4.        Falco objects to any production of all documents designated in the subpoena

  duces tecum which contains words or phrases which are undefined and thus require Falco to

  guess or speculate as to what information is being requested under the Request and which is also,

  consequently, vague, and ambiguous.

          5.        Ms. Elisa Gibellini is General Counsel to a multiple number of "Falco"

  corporations. Consequently, addressing the subpoena duces tecum to "Falco c/o Ms. Elisa

  Gibellini, General Counsel" renders the subpoena duces tecum vague, ambiguous and overbroad

  and forces Falco to guess or speculate as to which Falco entity the documents are being

  requested from.

          6.        Falco does not concede that the documentation and/or information is properly

  discoverable or admissible at trial and reserves the right to object to further discovery into the

  subject matter of each request and to object to the admissibility of the information provided.

          7.        Falco reserves the right to supplement or amend its responses.

          8.        Subject to these objections, above, Falco submits the following specific

  objections:

        FALCO'S SPECIFIC RESPONSES TO JOHNSON ELECTRIC'S SUBPOENA

          1.        Request No. 1 (As Amended):                  2   All documents related to any contractual

  agreement or potential agreement with Honeywell as it relates to the Alpha4 project, between

  2015 and the present, including but not limited to related correspondence and drafts of any

  such agreement.

          RESPONSE: Falco objects to Request No. 1, as a m e n d e d , because it is overly broad
          and unduly burdensome. Moreover, Falco objects to this Request because it is not

          2
          By email dated June 10, 2020 (attached hereto as Exhibit "B"), counsel for Johnson
  proposed to narrow some of the requests. Consequently, Falco has included the proposed
  amended requests rather than the original requests as originally propounded.



                                                             -3-
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-mc-22564-KMM Document 1 Entered on FLSD Docket 06/22/2020 Page 4 of 10
                                                      CASE NO. 3:19-CV-00146


         limited to a reasonable time limitation. Furthermore, Falco objects to this Request
         because it seeks information that can easily be obtained by discovery directly from
         Honeywell without burdening a third party such as Falco. Further, by this request
         Johnson is seeking trade secret or other confidential research, development or
         commercial competitive and proprietary information of Falco's means and methods
         which shall be set forth by separate motion to quash. Moreover, this request is
         particularly onerous as it seeks proprietary information from a Johnson Electric
         competitor.

         Falco also objects to Johnson Electric's document request as it seeks to obtain
         confidential and proprietary business dealings between Honeywell and Falco and
         also objects to this request because it seeks information that is confidential and
         proprietary. Ultimately to the extent that any such information is determined to be
         discoverable shall only be produced subject to a properly entered Protective &
         Confidentiality Order.

         2.        Request No. 2: All documents related to any contractual agreement or potential

  agreement with Honeywell, related to Honeywell's Alpha 4 Program, including but not limited

  to related correspondence and drafts of any such agreement.

         RESPONSE: Other than the reference to the amendment, see response and objection to
         Request No. 1. because it seeks information that is confidential and/or proprietary and
         from a Johnson Electric competitor.

         3.        Request No. 3: All documents related to the design, manufacture, or production

  of a meter base, relay or switch for Honeywell's Alpha 4 Program.

         RESPONSE: Falco objects to this request because it seeks information that is
         confidential and/or proprietary. Falco also objects to this request because it seeks
         information that can easily be obtained by discovery propounded onto Honeywell.
         Falco also objects to this request because any information not in possession of
         Honeywell is confidential and/or proprietary. Such information, to the extent
         produced by Falco, shall only be produced subject to a properly entered Protective and
         Confidentiality Order, which the parties shall agree upon. Moreover, this request
         particularly seeks proprietary information from a Johnson Electric competitor.




                                                            -4-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-mc-22564-KMM Document 1 Entered on FLSD Docket 06/22/2020 Page 5 of 10
                                                      CASE NO. 3:19-CV-00146


          4.        Request No. 4: All documents regarding Honeywell's Alpha 4 Program,

  including, but not limited to, specifications, requirements, forecasts, purchase orders, quotes,

  or agreements.

          RESPONSE: Falco objects to Request No. 4 because it seeks information that is
          confidential and/or proprietary. Furthermore, Falco a l s o objects to this Request
          because it seeks information that can easily be obtained by discovery propounded onto
          Honeywell. Falco objects to Request No. 4 because it is overly broad and unduly
          burdensome. In any event, if the determination is made that this request must be complied
          with, such information should only be produced subject to a properly entered
          Protective & C o n f i d e n t i a l i t y Order.

          5.        Request No. 5: All correspondence between Falco Electronics and Honeywell

  related to the Alpha 4 Program.

          RESPONSE: Falco objects to Request No. 5 because it is overly broad and unduly
          burdensome. Falco a l s o objects to this Request because it seeks information that is
          confidential and/or proprietary. In any event, if the determination is made that this
          request must be complied with, Such information, to the extent produced by Falco, such
          information shallould only be produced subject to a properly entered Protective &
          Confidentiality Order.

          6.        Amended Request No. 6: All correspondence, between 2017 and the present,

  between Falco Electronics and Honeywell mentioning or referring to Johnson Electric and the

  Alpha4 project, the RexU product, or the supply of products to Johnson Electric for the

  production of the Alpha 4 project.

          RESPONSE: Falco objects to this Request because it is overly broad and unduly
          burdensome. Falco objects to this Request because it is not limited to a reasonable
          scope in relation to the claims and defenses in this action.

          Falco also objects as Johnson Electric, as a competitor, clearly seeks to obtain
          confidential and proprietary business dealings between Honeywell and Falco, and
          because it seeks information that is confidential and/or proprietary. In any event, if the
          determination is made that this request must be complied with, Such information, to the
          extent produced by Falco, such information should only be produced subject to a properly
          entered Protective & Confidentiality Order.




                                                             -5-
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-mc-22564-KMM Document 1 Entered on FLSD Docket 06/22/2020 Page 6 of 10
                                                      CASE NO. 3:19-CV-00146


         7.        Request No. 7: All documents related in any way to Falco's bid, quote, or

  production of Honeywell 's Alpha 4 program, or any related component.

         RESPONSE: Falco objects to this Request because it seeks information that is
         confidential and/or proprietary. In any event, if the determination is made that this
         request must be complied with, such information should only be produced subject to a
         properly entered Protective & Confidentiality Order.

         8.        Request No. 8: All documents that are related in any way to Honeywell's

  March 5, 2019 E-Auction.

         RESPONSE: Falco objects to Request No. 8 because it seeks information that is
         confidential and/or proprietary. Furthermore, Falco also objects to this Request because
         it seeks information that is more easily available from the E-Auction company that
         conducted said auction or can more readily be obtained by discovery from Honeywell.

         9.        Amended Request No. 9: All purchase orders received by Honeywell between

  April 2017 and the present any products related to the Alpha4 project or RexU products.

         RESPONSE: Falco objects to Request No. 9 because it is overly broad and unduly
         burdensome. Moreover, the Request does not make sense as Johnson is requesting
         purchase orders received by Honeywell. Johnson Electric, as a competitor, clearly seeks
         to obtain confidential and proprietary business dealings between Honeywell and Falco,
         and it seeks information that is confidential and/or proprietary. In any event, if the
         determination is made that this request must be complied with, such information should
         only be produced subject to a properly entered Protective & Confidentiality Order.

         10.       Request No. 10: All documents related to any meeting between Honeywell and

  Falco regarding the Alpha 4 Program, including, but not limited to, calendar notices , agendas,

  meeting notes and related correspondence.

         RESPONSE: Falco objects to Request No. 10 because it seeks information that is
         confidential and/or proprietary. . Falco also objects to Request No. 10 because it is
         overly broad and unduly burdensome. In any event, if the determination is made that this
         request must be complied with, such information should only be produced subject to a
         properly entered Protective & Confidentiality Order

         11.       Request No. 11: All documents related to the design of the Alpha 4 Program

  as an integrated meter base.




                                                            -6-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-mc-22564-KMM Document 1 Entered on FLSD Docket 06/22/2020 Page 7 of 10
                                                      CASE NO. 3:19-CV-00146


         RESPONSE: Falco objects to Request No. 11 because it seeks information that is
         confidential and/or proprietary. In any event, if the determination is made that this
         request must be complied with, Such information, to the extent produced by Falco, such
         information should only be produced subject to a properly entered Protective &
         Confidentiality Order.

         12.       Request No. 12: All documents related to any ANSI testing of any component

  of the Alpha 4 Program.

         RESPONSE: Falco objects to Request No. 12 because it seeks information that is
         confidential and/or proprietary. Such information, to the extent produced by Falco,
         should only be produced subject to a properly entered Protective Order, which the
         parties have discussed. Furthermore, Falco a l s o objects to this Request because it
         seeks information that can easily be obtained by discovery propounded to Honeywell.
         Falco also objects to Request No. 12 because it is overly broad and unduly burdensome.



                                                        Respectfully submitted,


                                                        /s/ Daniel A. Milian
                                                        Daniel A. Milian
                                                        Fla. Bar No. 74803
                                                        Email: dmilian@fowler-white.com

                                                        Luis S. Konski
                                                        Fla. Bar No. 207837
                                                        Email: lkonski@fowler-white.com

                                                        Ana E. Tovar
                                                        Fla. Bar No. 1008100
                                                        Email: atovar@fowler-white.com

                                                        FOWLER WHITE BURNETT, P.A.
                                                        Brickell Arch, Fourteenth Floor
                                                        1395 Brickell Avenue
                                                        Miami, Florida 33131
                                                        Telephone: (305) 789-9200
                                                        Facsimile: (305) 789-9201




                                                            -7-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-mc-22564-KMM Document 1 Entered on FLSD Docket 06/22/2020 Page 8 of 10
                                                      CASE NO. 3:19-CV-00146


                                          CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 19th day of June, 2020, the foregoing document was

  electronically filed with the Clerk of the Court using the Florida e-filing portal. I also certify that

  the foregoing document is being served this day on the attached service list.

                                                         /s/ Daniel A. Milian
                                                         Daniel A. Milian




                                                             -8-
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-mc-22564-KMM Document 1 Entered on FLSD Docket 06/22/2020 Page 9 of 10
                                                      CASE NO. 3:19-CV-00146


                                                        SERVICE LIST



         Martin A. Foos, Esq.
         Gottschlich & Portune, LLP
         201 SE 6th Street
         Dayton, OH 45402
         mfoos@gplawdayton.com

         Amanda M. Fielder
         Warner Norcros & Judd, LLP
         150 Ottawa Avenue, NW
         Suite 1500
         Grand Rapids, MI 49503
         afielder@wnj.com

         Michael G. Brady, Esq.
         Warner Norcross & Judd, LLP
         2000 Town Center
         Suite 2700
         Southfield, MI48075

         R. Scott Keller
         111 Lynon Street, NW
         Suite 900
         Grand Rapids, MI 49503
         skeller@wnj.com

         Thomas J. Manganello
         Warner Norross & Judd, LLp
         2000 Town Center
         Suite 2700
         Southfield, MI 48075
         tmanganello@mnj.com

         Christine M. Haaker, Esq.
         Thompson Hine LLP
         Austin Landing I
         10050 Innovation Drive
         Suite 400
         Dayton, OH 45342
         christine.haaker@thompsonhine.com




                                                            -9-
      FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
Case 1:20-mc-22564-KMM Document 1 Entered on FLSD Docket 06/22/2020 Page 10 of 10
                                                       CASE NO. 3:19-CV-00146


          Kelsey J. Mincheff, Esq.
          Thompson Hine LLP
          Austin Landing I
          10050 Innovation Dr.
          Suite 400
          Miamisburg, OH 45342

          Sean Patrick McCormick, Esq.
          Thompson Hine LLP
          10050 Innovation Drive
          Suite 400
          Miamisburg, OH 45342
          sean.mccormick@thompsonhine.com

          4817-8310-2144, v. 7




                                                            - 10 -
       FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
